Citation Nr: 0732281	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  06-24 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include nosophobia, anxiety disorder 
and posttraumatic stress disorder (PTSD) to include as 
secondary to Agent Orange exposure.

2.  Entitlement to service connection for a hearing loss 
disability to include as secondary to Agent Orange exposure.

3.  Entitlement to service connection for tinnitus to include 
as secondary to Agent Orange exposure.

4.  Entitlement to service connection for a skin disorder to 
include as secondary to Agent Orange exposure.

5.  Entitlement to service connection for hypertension to 
include as secondary to Agent Orange exposure.

6.  Entitlement to service connection for a chronic sleep 
disorder to include as secondary to Agent Orange exposure.

7.  Entitlement to service connection for a chronic headache 
disorder to include as secondary to Agent Orange exposure.

8.  Entitlement to service connection for a chronic back 
disorder to include as secondary to Agent Orange exposure.

9.  Entitlement to service connection for a fungal disorder 
of the feet to include as secondary to Agent Orange exposure.

10.  Entitlement to service connection for neuropathy of the 
feet to include as secondary to Agent Orange exposure.

11.  Entitlement to service connection for neuropathy of the 
hands to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from January 1962 to May 1966.  
He served in Vietnam from September 1965 to May 1966.

This appeal initially came before the Department of Veterans 
Affairs (VA) Board of Veterans' Appeals (Board) from a rating 
decision of the Regional Office (RO) in Hartford, 
Connecticut.  

In July 2005, the veteran submitted claims for a variety of 
disabilities to include a disorder secondary to asbestos 
exposure.  It does not appear that this issue has been 
developed.  This is referred to the RO for appropriate 
consideration.  

The issues of service connection for hearing loss, tinnitus, 
psychiatric disorders, and skin disorders are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACTS

1.  The veteran has been awarded the Vietnam Medal of Service 
which indicates active service in the Republic of Vietnam, 
for purposes of presumptive service connection related to 
Agent Orange exposure.   

2.  The veteran does not have current diagnoses or findings 
of a chronic sleep disorder, a chronic headache disorder, a 
fungal disorder of the feet, or neuropathy of the hands and 
feet; nor is it otherwise established by the clinical record.  

3.  The diagnosed thoracic spine disability was not 
manifested in service and arthritis was not manifested to a 
compensable degree within the first year after service, and 
the disorder is not causally related to service or exposure 
to Agent Orange.

4.  Hypertension was not manifested in service and or 
manifested to a compensable degree within the first year 
after service, and the disorder is not causally related to 
service or exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  Chronic disabilities claimed as a chronic sleep disorder, 
a chronic headache disorder, a fungal disorder of the feet, 
and neuropathy of the hands and feet were neither incurred 
nor aggravated in active service, and may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), (e) (2007).

2.  A chronic thoracic spine disorder was neither incurred 
nor aggravated in active service, and arthritis may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), (e) (2007).

3.  Hypertension was neither incurred nor aggravated in 
active service, and may not be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a), (e) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) have been satisfied as to the issues considered 
herein, by virtue of letters sent to the veteran in June 
2005, August 2005 and June 2006.  The content of the notices 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Furthermore, while this case was undergoing development, the 
case of Dingess/Hartman was decided.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was notified 
of this decision in a letter issued in March 2006.    

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claims.  The RO 
has contacted all of the medical providers listed by the 
appellant.  VA examinations were provided to the veteran.  A 
review of the record shows that the veteran was scheduled for 
VA examination in November 2004 and January 2005.  The 
veteran's spouse cancelled scheduled compensation and pension 
examinations in November 2004.  Evidently, examinations were 
rescheduled in January 2005; however, the record only 
contains a radiology study on this date.  It appears that the 
veteran cancelled the remaining examinations.  Although it is 
not clear what type of examination was scheduled, the Board 
has taken this into consideration and will review the issues 
below based on the evidence of record.   

With this in mind, the Board declines to attempt to obtain a 
medical nexus opinion with respect to the claims of 
entitlement to service connection for a chronic sleep 
disorder, a chronic headache disorder, a fungal disorder of 
the feet, and neuropathy of the hands and feet because there 
are no diagnoses of these disorders.  Further, there is no 
evidence demonstrating that any of these disorders were first 
manifested in service, or competent medical evidence of a 
nexus.  See Charles v. Principi, 16 Vet. App. 370 (2002).  In 
regard to his claim for neuropathy for the feet and hands 
secondary to Agent Orange exposure, there is no evidence that 
acute or subacute peripheral neuropathy was diagnosed within 
2 years of service discharge.  

The veteran was originally scheduled for a videoconference at 
the RO in January 2007.  Due to conflicts in scheduling, in a 
December 2006 letter, the RO attempted to reschedule his 
videoconference in February 2007.  The veteran did not 
respond to this December 2006 letter nor was this 
notification returned to the RO as undeliverable.  Further, 
he failed to report to the scheduled videoconference.  There 
has been no indication that he desired the hearing 
rescheduled.

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

General laws and regulation pertaining to service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110.  Service connection may be 
granted for disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred in service.  38 C.F.R. 3.303(d).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Service connection will be presumed for certain chronic 
diseases (e.g., arthritis, hypertension, organic disorders of 
the nervous system) which are manifest to a compensable 
degree within the year after qualifying active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a) (6) (iii).  In such circumstances, service 
connection may be granted on a presumptive basis for diseases 
listed in 38 C.F.R. § 3.309(e).  See 38 C.F.R. § 3.307(a) (6) 
(ii).

Service connection for a chronic sleep disorder, a chronic 
headache disorder, a fungal disorder of the feet, and 
neuropathy of the hands and feet

A grant of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  However, the record does not support a 
conclusion that the veteran has a chronic sleep disorder, a 
chronic headache disorder, a fungal disorder of the feet, and 
neuropathy of the hands and feet.  Without proof of current 
disability, service connection cannot be granted.  See Hunt 
v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 
Vet. App. 439, 448 (1995); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).  

In this regard, the veteran has neither provided nor 
identified medical evidence to show current diagnosis of the 
claimed disorders.  The service medical records do not show 
any complaints, findings or diagnoses regarding a chronic 
sleep disorder, a chronic headache disorder, a fungal 
disorder of the feet, or neuropathy of the hands and feet.  

Moreover, the medical evidence of record does not include any 
medical statements or opinions that show the presence of the 
claimed disorders.  While the records show that the veteran 
has reported headaches in conjunction with treatment for 
sinusitis, there has been no diagnosis of a headache 
disability.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claims for 
service connection for a chronic sleep disorder, a chronic 
headache disorder, a fungal disorder of the feet, and 
neuropathy of the hands and feet.

In light of the absence of a diagnosis of a chronic sleep 
disorder, a chronic headache disorder, a fungal disorder of 
the feet, and neuropathy of the hands and feet, the Board 
will not review his arguments regarding these disorders and 
exposure to Agent Orange.   

Service connection for hypertension and a back disorder 
secondary to Agent Orange exposure

Regarding his claim for hypertension and a back disorder 
secondary to Agent Orange exposure, the records show that the 
veteran served in the Republic of Vietnam during the Vietnam 
era.  He reports that he was exposed to Agent Orange during 
his service in Vietnam.  

Significantly, however, hypertension and a back disorders are 
not on the list of the presumptive diseases as referred to 
above.  Accordingly, the Board concludes that the claim for 
service connection may not be granted via the Agent Orange 
presumption.  

Aside from the above-mentioned presumptive provisions, 
service connection may be established by satisfactory proof 
of direct service connection.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994) and Brock v. Brown, 10 Vet. App. 155, 160 
(1998).  Therefore, the Board will review the hypertension 
and back disorder claims on a direct basis.

Service connection for hypertension and a back disorder on a 
direct basis

As noted, the veteran must demonstrate three elements to 
establish service connection.  Concerning evidence of current 
disability, a January 2005 report of a VA radiological study 
of the chest shows degenerative changes involving the 
thoracic spine.  Both private and VA records show diagnoses 
of hypertension.  The VA and private diagnoses regarding 
degenerative changes of the thoracic segment of the spine and 
hypertension satisfy this element.  

With respect to evidence of an inservice injury, the service 
medical records do not show any complaints or treatment, 
regarding a back disorder or hypertension.  Further, the 
record does not contain a diagnosis of degenerative changes 
of the thoracic segment of the spine or hypertension within 
one year subsequent to service discharge, let alone, 
manifested to a degree of 10 percent within that year

In fact, the earliest objective evidence documenting 
hypertension is a July 1987 private physician's report 
showing a prior medical history of hypertension.  This is 
more than 19 years subsequent to service discharge.  The 
Board notes that October 2003 VA outpatient records show that 
the veteran reported a 20-year history of hypertension.  In 
October 2005, he reported a 30-year history of hypertension.  
The Board considered the variously reported dates regarding 
the initial diagnosis of hypertension.  Even if it the 
reported 30 year history is correct, this is still more than 
9 years after service discharge.  Such a pronounced lapse of 
time between the alleged onset of either disability and its 
initial manifestations is a factor for consideration in 
deciding a service connection claim.  

The same is true of the thoracic spine disability; the 
January 2005 VA radiology report noted degenerative changes 
associated with the thoracic spine.  This is more than 39 
years after service discharge.  

More, importantly, the record does not contain any clinical 
evidence that would tend to suggest that a chronic back 
disability or hypertension were incurred during military 
service or within a year of service discharge.  The medical 
records do not include any opinion stating that a back 
disability or hypertension were either incurred in, or 
aggravated during service by either an injury or by any other 
means.  

In summary, the Board finds that an excessive degree of 
speculation is required to conclude that the veteran's back 
disability and hypertension are related to military service.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for service 
connection.  The evidence is not in equipoise as to warrant 
the application of the benefit of the doubt doctrine.  
38 C.F.R. §3.102.  


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a chronic sleep 
disorder is denied.

Entitlement to service connection for a chronic headache 
disorder is denied.

Entitlement to service connection for a chronic back disorder 
is denied.

Entitlement to service connection for a fungal disorder of 
the feet is denied.

Entitlement to service connection for neuropathy of the feet 
is denied.

Entitlement to service connection for neuropathy of the hands 
is denied.
REMAND

The veteran claims that he has a skin disorder that resulted 
from his exposure to herbicides used in Vietnam.  The record 
shows that acne vulgaris of the face and shoulder were noted 
on the January 1962 examination that was conducted prior to 
his entrance into service.  Further, he was treated for skin 
problems during service.  Post service private dermatology 
reports show diagnoses of various skin disorders.  As such 
further examination and medical opinion is needed.  

The veteran also claims that he has tinnitus and hearing loss 
as a result of military service.  In light of his inservice 
occupational duties associated with a construction battalion, 
further examination and opinion is needed.  

He also claims that he has a chronic acquired psychiatric 
disorder that resulted from military service.  A private 
physician has opined that the veteran has an anxiety disorder 
and PTSD related to military service.  The veteran has 
reported somewhat vague detail regarding his stressors.  He 
was advised by the RO in June 2006 to provide more detailed 
accounts of his stressors.  Subsequent to the issuance of the 
statement of the case (SOC), the veteran provided a PTSD 
questionnaire with more details regarding his stressors 
including his battalion and the date in which he experienced 
an attack by the enemy.  A review of the record does not show 
that his personnel file has been requested.  In light of his 
diagnosis of PTSD and additional evidence (without a waiver 
of review by the RO), further development is needed.      

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to provide 
the names, addresses, and approximate 
dates of treatment of all VA and non-VA 
health care providers who have provided 
treatment for his hearing loss, tinnitus, 
skin disorders and psychiatric 
disabilities.  When the requested 
information and any necessary 
authorizations have been received, the 
RO/AMC should request legible copies of 
all pertinent clinical records that have 
not been previously obtained.  All records 
obtained should be associated with the 
claims file.

2.  An appropriate VA examination should 
be conducted to determine the nature and 
etiology of the variously diagnosed skin 
disorders.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  The 
examiner should comment on the 
significance of his inservice treatment 
for skin problems.  The examiner should 
provide opinion as to whether it is at 
least as likely as not (that is, a 
probability of 50 percent or better) that 
any current skin disorder was incurred 
during his military service.  If this 
cannot be medically determined without 
resorting to mere conjecture, this should 
be commented upon in the report.  The 
examiner should provide a rationale for 
all opinions expressed.  

3.  Schedule the veteran for the 
appropriate examination to determine the 
etiology of his hearing disabilities 
including tinnitus.  The veteran's 
complete claims folder must be made 
available to the examiner.  The examiner 
should provide opinion as to whether any 
hearing related disability including 
tinnitus is at least as likely as not 
(that is, a probability of 50 percent or 
better) related to his military service.  
If this cannot be medically determined 
without resorting to mere conjecture, this 
should be commented upon in the report.  
The rationale for any opinion expressed 
should be included in the report.

4.  If the RO/AMC finds that the veteran's 
most recent statement regarding his 
stressors is inadequate in details, the 
RO/AMC should contact the veteran and 
inform him that the information that he 
has provided is still insufficient to 
permit meaningful research of his alleged 
stressors.  If requested by the RO/AMC, 
the veteran should submit a statement 
containing the necessary detail regarding 
the stressors to which he was exposed 
during service, including specific details 
such as dates, places, detailed 
descriptions of the events, his service 
units, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  
He may also submit independent evidence 
that would tend to corroborate his alleged 
stressors from military as well as 
nonmilitary sources.  The RO/AMC should 
assist the veteran in obtaining such 
evidence, if appropriate.  All documents, 
correspondence, reports or statements 
obtained or generated, as a result of 
these inquiries should thereafter be 
associated with the claims folder.

5.  The RO should review the claims file 
and if the information is sufficient to 
permit the U.S. Army and Joint Services 
Records Research Center (JSRRC) to attempt 
to document the reported stressors, the RO 
should request verification from that 
source.  The RO/AMC should obtain copies 
of any service department record that 
would possibly shed light on the veteran's 
duty status at all times during his time 
with the Navy.  In particular, the RO/AMC 
should request an official copy of his 
Record of Assignments or any other 
pertinent record within the veteran's 
personnel file.  Afterwards, a unit 
history should be requested as part of the 
stressor development.  Information 
obtained should be associated with the 
claims folder.  If the record does not 
contain adequate information for referral 
to JSRRC, this should be documented in the 
claims folder.  

6.  Schedule the veteran for a psychiatric 
examination to determine the nature and 
etiology of his psychiatric disorders.  
The claims folder should be made available 
to a VA psychiatric examiner(s) for review 
to determine the nature of the veteran's 
psychiatric disorders.  The examiner(s) 
should provide opinion as to whether the 
veteran's psychiatric disorders are at 
least as likely as not related to his 
military service (that is, a probability 
of 50 percent or better).  

In regard to PTSD, if the JSRRC or other 
credible evidence of record verifies a 
claimed stressor, the RO/AMC must provide 
for the examiner(s) a summary of the 
verified stressor or stressors, and the 
examiner(s) must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure to 
a stressor in service has resulted in 
current psychiatric symptoms.  The 
examiner(s) should also be specifically 
requested to determine whether the 
diagnostic criteria to support a diagnosis 
of PTSD have been satisfied.  If a 
diagnosis of PTSD is appropriate the 
examiner(s) must comment upon the link 
between the current symptomatology and one 
or more of the verified in-service 
stressors.  The examination report should 
include the complete rationale for all 
opinions expressed.  The claims file must 
be made available to the examiner(s).

7.  The RO/AMC should also request a 
statement from the veteran's treating 
psychologist, Dr. Osaka regarding the 
veteran's diagnosis of PTSD.  Dr. Osaka 
should indicate what criteria were used to 
support a diagnosis of PTSD.  
Specifically, what stressors were used to 
substantiate a diagnosis of PTSD?  The 
examiner must provide a comprehensive 
report containing full rationale for all 
opinions expressed.  The claims file must 
be made available to the examiner.  

8.  After the development requested above 
has been completed, the RO/AMC should 
again review the record.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


